Citation Nr: 9904621	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenic reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from December 8, 1952 to April 16, 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that new and material evidence to reopen 
the claim for service connection for schizophrenic reaction 
had not been submitted.  


FINDINGS OF FACT

1. By rating decision dated in August 1953, the RO denied 
entitlement to service connection for schizophrenic 
reaction in an unappealed rating decision issued in August 
1953.  

2. Additional evidence submitted since the August 1953 RO 
decision is either duplicative or cumulative of evidence 
previously submitted, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the final August 1953 decision 
wherein the RO denied entitlement to service connection for 
schizophrenic reaction is not new and material, and the 
veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) West 1991);  38 C.F.R. §§ 3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicated a diagnosis 
of mild neurotic depressive reaction in January 1953.  The 
examiner indicated that this condition existed prior to 
enlistment.  Also in January 1953, the veteran was treated 
for red pharynx and tonsils.  The service medical records 
contain no diagnoses or opinions indicating that the veteran 
was hospitalized for treatment of pneumonia.  

The veteran was hospitalized from January 19-27, 1953, 
February 12-14, 1953, from February 18 to March 4, 1953, and 
from March 12 to April 10, 1953, with a history of incoherent 
speech, crying bouts and wandering around in a dazed manner.  
The examiner indicated a diagnosis of severe emotional 
instability reaction, which existed prior to service.  A 
neuropsychiatric report, dated in March 1953, indicated that 
the veteran had been in the hospital several times during 
service due to inability to perform training, crying, and 
difficulty getting along with others in his company.  The 
veteran's history showed a lifetime of difficult adjustment.  
The examiner indicated a diagnosis of severe emotional 
immaturity and recommended separation from service.  In March 
1953, a Board of Officers found that the veteran was 
unsuitable for further military service due to lack of 
physical stamina, disruptive reactions to acute or special 
stress, and emotional instability.  The Board of Officers 
found that the veteran should be discharged due to his 
nervous condition and inability to adapt to military life.  A 
diagnosis of emotional instability reaction was indicated in 
April 1953.  The examiner again indicated that this condition 
existed prior to enlistment.  

The veteran filed an initial claim for VA benefits for 
service connection for mental confusion in April 1953. 

The veteran was hospitalized from April to May 1953, in a VA 
hospital for acute schizophrenia, due to memory defect, and 
verbal unproductivity.  A final diagnosis of chronic 
schizophrenic reaction was indicated.  

In July 1953, a VA social service survey was conducted with 
specific attention to the veteran's pre-service level of 
adjustment.  The veteran's mother stated that he had 
difficulty getting along with those his own age, especially 
other boys, throughout his life, and preferred to be alone or 
with those older than he.  The veteran exhibited a lifelong 
fear of firearms, possibly due to his father's death by 
gunshot wound to the head when the veteran was two.  

By letter dated in August 1953, the VA neuropsychiatrist who 
examined the veteran during his VA hospitalization indicated 
that the evidence could support both a diagnosis of 
schizophrenic reaction and of severe emotional immaturity (as 
found by the neuropsychiatrist during service).  

By rating decision dated in August 1953, the RO denied 
service connection for schizophrenic reaction, as it was not 
incurred or aggravated by active service, and for emotional 
immaturity, as it was not a disability under the law.  The RO 
indicated that any psychiatric or personality disorder the 
veteran exhibited had existed prior to service and there was 
no evidence of an increase in severity during service.  The 
veteran was properly notified of this decision under cover 
letter dated in August 1953, but failed to timely perfect an 
appeal.  Therefore, the August 1953 RO decision is final, as 
to the evidence of record at that time.  Veteran's Regulation 
No. 2(a), pt. II, par. III; VA Regulation 1008 (effective 
January 25, 1936, to December 31, 1957) (38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998)).  

By rating decision in September 1960, the RO found that the 
veteran was entitled to VA medical care for his psychosis 
pursuant to 38 U.S.C. 602 recodified at 38 U.S.C.A. § 1702.  
In January 1961, the veteran filed a claim for service 
connection for a nervous disorder.  By letter dated in 
February 1961, the RO informed the veteran that his claim for 
a nervous condition was duplicative in nature, had been 
previously denied in August 1953, and that no further action 
would be taken since it did not contain new and material 
evidence.  


The veteran filed a request to reopen his claim for service 
connection for a nervous disorder in June 1997.  In a 
statement in support of his claim, the veteran stated that he 
was treated for pneumonia for two months while in service and 
upon returning to his unit for continued training suffered a 
reaction to medication.  The evidence, submitted since the 
final RO decision in August 1953, includes VA treatment 
records, private treatment records, the veteran's statements, 
and testimony at a hearing before an RO hearing officer.  

The record contains a certificate of medical examiners, dated 
in August 1960, indicating that the veteran was admitted to 
the psychiatric ward following bizarre speech and behavior 
while in jail.  The examiner noted that the veteran was 
hyperactive, suspicious and evasive.  Observation of the 
veteran showed him to be confused, withdrawn, with wide mood 
swings, and hyperactive.  He tended to wander and bring 
irrelevant material about religion into conversation.  
The examiner indicated a diagnosis of schizophrenic reaction, 
schizo-affective type.  

In May 1962, a VA psychiatric evaluation was conducted.  The 
examiner indicated that the veteran had been hospitalized 
since February 1962 after taking an overdose of 
tranquilizers.  The veteran appeared slightly depressed, but 
was hyperactive upon admission.  On examination the veteran 
was neither depressed nor elated, and denied hallucinations.  
His affect was somewhat flat, his thinking concrete, and 
insight and judgment were moderately impaired.  The examiner 
indicated that a diagnosis of schizophrenic reaction, schizo-
affective type, manifested by impulsiveness, bizarre 
behavior, flattening of affect, impairment of judgment and 
insight, was in remission at that time.  

In February 1963, the veteran was again hospitalized for 
bizarre and violent behavior.  The veteran exhibited wide 
mood swings and struck a nurse without provocation.  The 
examiner indicated a diagnosis of manic depressive psychosis, 
manic type and recommended further treatment.

The record contains treatment records from the VA Medical 
Center (MC), dated from November 1989 to July 1998.  In 
November 1989, an initial diagnosis of adjustment disorder 
with anxious mood and alcohol abuse was indicated.  At a 
social work examination in November 1989, the veteran 
complained of insomnia and nervousness of three months 
duration.  The veteran had begun drinking following the death 
of his wife in 1976, but had been sober for the three 
previous months.  The veteran's affect was constricted and he 
appeared mildly anxious. The social worker indicated 
impressions of alcohol dependence, rule out generalized 
anxiety disorder, and rule out organic affective disorder, 
and referred the veteran to the psychiatry clinic.  On 
psychiatric evaluation, the veteran complained of nervousness 
and difficulty sleeping, and indicated that he had been sober 
for three months.  The examiner indicated an impression of 
alcohol abuse in remission.  

In March 1997, the veteran reported with complaints of 
nervous anxiety and stomach cramps.  The examiner indicated 
an assessment of anxiety and prescribed medication for the 
condition.  A consultation in March 1997 indicated diagnoses 
of a history of psychosis and depression with suicidal 
attempts in the past.  The examiner indicated a global 
assessment of functioning (GAF) rating of 75-80.  In May 
1997, the veteran indicated that he had stopped taking the 
medication and felt all right.  The veteran provided a 
history of being hospitalized in service for two months due 
to an overdose of medication.  He also indicated that he had 
been hospitalized during and since service for psychiatric 
problems.  The veteran continued monthly follow-up 
examinations with continuation of medication.  

In a statement in support of his claim received in September 
1997, the veteran stated that he was hospitalized in 1952, 
during service, for pneumonia for two weeks.  Upon release 
and return to basic training he was given another set of 
injections which caused his nervous condition.  

In his notice of disagreement, received in March 1998, the 
veteran stated that his nervous condition was aggravated by 
injections received during service.  



In his VA Form 9, substantive appeal, received in April 1998, 
the veteran indicated that the RO had not produced any 
evidence to indicate that his condition pre-existed his 
service.  

At a hearing before an RO hearing officer in June 1998, the 
veteran testified that prior to service he worked selling 
newspapers, in a produce market, and as a bricklayer.  
Transcript, pp. 1-2.  He indicated that he missed no work due 
to depression prior to service.  Transcript, p. 2.  The 
veteran stated that after his initial medical examination, he 
was placed in quarantine for a few days due to a venereal 
disease.  When he began basic training, he was given 
immunization shots.  Transcript, p. 3.  

Approximately six weeks after commencing training, the 
veteran stated that he was hospitalized for pneumonia for two 
weeks.  Transcript, pp. 4-5.  Following his hospitalization 
he was transferred to another company and again received 
immunization shots.  The veteran remained with this unit for 
approximately four weeks.  Transcript, p. 5.  He described an 
incident during service where he felt other service members 
were following him and wanted to hurt him.  The veteran was 
again hospitalized until his discharge from service.  
Transcript, p. 6.  

Following discharge, the veteran was hospitalized at the VA 
hospital for a nervous disorder.  Transcript, pp. 6-7.  The 
veteran returned to work as a brick mason and "did very 
good," but became nervous when others would "holler" at 
him.  Transcript, p. 8.  He testified that his nervousness 
and anxiety continued to the present and he received 
treatment at the VAMC in Las Vegas.  Transcript, pp. 8-9.  
The veteran indicated that he had a present diagnosis of 
neuropsychosis, but had never asked the examiners if that 
condition resulted from immunizations or any incident during 
service.  Transcript, p. 9.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently ruled that the United States 
Court of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Colvin, the Court adopted the following rule with respect to 
the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome." Colvin, 1 Vet. App. at 174.  

In light of the holding in Hodge, the Board will analyze the 
evidence submitted in the case at hand according to the 
standard articulated in 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determination.  Jones v. Brown, 7 Vet. App. 134 (1994).

The issue of whether the veteran's schizophrenic reaction was 
incurred in or aggravated by his period of military service 
involves a medical diagnosis or opinion as to medical 
causation; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Routen v. Brown, 10 Vet. 
App. 183, 186, (1997); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The record does not reflect that the veteran has a 
medical degree or qualified medical experience.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he 
is competent to testify as to observable symptoms, he is not 
competent to provide evidence or opinion that the observable 
symptoms were incurred in or aggravated by any incident of 
military service.  See Savage v. Gober, 10 Vet. App. 489, 497 
(1997).

Analysis

In the instant case, the veteran has submitted statements 
indicating that his schizophrenic reaction was due to 
medication or immunization shots received during service 
following treatment for pneumonia.  There is no evidence in 
the service medical records that the veteran was treated for 
pneumonia.  The veteran was hospitalized on several occasions 
for psychiatric problems and ultimately discharged due to his 
psychiatric condition.  



The veteran testified, at the June 1998 hearing, that he had 
not asked his treating physicians at the VAMC whether any 
incident of service, including shots or maltreatment by the 
military police, contributed to his current condition.  
Transcript, p. 9.  

Although the veteran's statements and assertions of causation 
are new, in that they were not of record prior to the August 
1953 RO decision, they are not material because the veteran 
is not competent to provide evidence or opinion regarding 
causation of his current condition.  See Routen, 10 Vet. App. 
at 186; Moray, 5 Vet. App. at 214.  

The veteran also testified at the June 1998 hearing that 
prior to service he had experienced no psychiatric symptoms 
and had been working at various jobs for almost 10 years.  
The veteran's work and social history was of record prior to 
the RO decision in August 1993.  Examination during service 
showed a lifetime of difficult adjustment.  At a VA social 
service survey in July 1953, the veteran's mother stated that 
the veteran had difficulty socializing throughout his life 
and was teased for this.  She also reported the veteran's 
lifelong fear of firearms.  The veteran's pre-service history 
is not new for purposes of reopening the veteran's claim for 
service connection for schizophrenic reaction.  

The veteran submitted numerous VAMC treatment records and 
private hospitalization records reporting treatment from 1960 
to 1963 and from 1989 to 1998.  These records reflected the 
veteran's condition at the time of examination.  However, 
none of the treating physicians offer a medical opinion as to 
the origin of the veteran's condition or whether his 
condition was aggravated by his military service.  The VAMC 
records in November 1989 indicated that part of the veteran's 
psychiatric problems were due to alcohol dependence.  
Although these records are new, they are not material to the 
issue of whether the veteran's current psychiatric condition 
was incurred in or aggravated by his military service.  



The Board notes that the RO addressed the issue of new and 
material evidence, by applying United States Court for 
Veterans Appeals (Court) precedent, which has since been 
invalidated by Hodge, supra.  However, the April 1998 
Statement of the Case furnished the veteran with 38 C.F.R. 
§ 3.156, which remains unchanged by the decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge.  

The Board finds that the veteran has not been prejudiced by 
its decision in this case.  He has not presented evidence 
that could be considered to be new and material under either 
pre-Hodge or post-Hodge jurisprudence.  The veteran is not 
prejudiced by consideration of his claim under this standard 
without remand to the RO for initial review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown 
, 8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  

In Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996) and 
Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995), the Court 
found a duty to further assist in the development of the 
evidence when the veteran has reported the existence of 
evidence which could serve to render a claim well-grounded.  
By analogy, such duty would appear to be triggered where a 
veteran has identified evidence that could serve to reopen a 
claim.  At the June 1998 hearing, the veteran indicated that 
he was treated at the VAMC during the 1960s.  Transcript, pp. 
13-14.  The RO requested all treatment records from the VAMC.  
However, the VAMC had records beginning in November 1989, and 
these records are in evidence.  Thus, the Board finds that VA 
has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim for service connection for schizophrenic 
reaction, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

